On Rehearing.
ANDERSON, J.
Counsel in brief upon rehearing insist that the construction placed by this court upon the act in question renders it a local law, because, notwithstanding it may apply to the entire state, in its major parts, unless it does so in its every feature and detail, it is a local law. It is further contended that the conclusion of the court is contrary to the weight of authority, in defining a “general law.” We will later on allude to the authorities cited, but for the present will suggest that, if they comply with counsel’s contention, they could have but little application, in defining a general law, as designated by the Constitution of 1901, and which, unlike its predecessors, by its own terms and in its ovrn language defines general, local, and special or private laws, thus giving hut little latitude to the courts, and Avhich said definition is as follows: “A general laA',' within the meaning of this article, is a law which applies to the Avhole state; a local law7 is a law which applies to any political subdivision or subdivisions of the state less than the AA7hole.” The law in question applies to the entire state and is not confined to any political subdivision of same. It -may not apply in its very detail throughout the entire state, but can that -fact convert it into a local laAV as defined by section 110 of the Constitution of 1901? It cannot be a local law, unlesv its application is restricted to a political subdivision or subdivisions, less than the entire state, and is a general laAV, because it does, in some of its major parts, *142apply to- the entire state. If the proviso excluded the law, in its entirety, from operating in counties covered by local prohibitory laws, then there might be some merit in the contention that said proviso converted it into a local law; but it is not excluded, by a retention of the local'laws, from applying to and having some field of operation throughout the entire state.
Whether or not certain parts of the opinion in (he case of Covington v. Thompson, supra, is dictum, does not prevent its being an authority, to point to the conclusion that the act in question is a general law, as defined by section 110 of the Constitution of 1901. Said case construed Acts 1903, p. 138, which provides for all elections in the state, and which covered the entire subject and included every office, state and county, from Governor to constable, inclusive. It needed no additional legislation to make it apply to the entire state. It is true, it excepted from its influence and operation a few superintendents of education, in certain counties, and did not therefore operate in its every detail with uniformity throughout the state. It would not only have been a legal absurdity to have construed this statewide election law to be a local one, but such a construction would be a prostitution of section 110 of the Constitution of 1901. The result is that, whether the Covington opinion should or should not be qualified, it is an authority in support of the holding that the present law is a general one, as defined by 'the Constitution of 1901. If qualified, as the writer thinks it should be, it supports the conclusion in the case at bar. If not qualified, and which is deemed unnecessary by a majority of the court, it more than supports the conclusion in the present case, for the definition there adopted, in effect, makes a law a. general one, if intended as a bona fide state-wide *143law, notwithstanding it does not operate in any of its parts throughout the state and cannot do so until certain local laws, excluding its operation, are repealed. Therefore the law in question must be a general law, as it operates, in some of its parts, throughout the entire state, and of its own force and effect, and is not dependent upon the very liberal construction given section 110 of the Constitution in the Covington Case.
We do not wish to hold that a law which might apply in the main to a particular subdivision of the state would become a. general law because of the fact that some minor or insignificant feature of same was made applicable to the entire state, for the sole purpose of avoiding the requirements of section 106 of the Constitution of 1901 as to notice, etc., and that it would answer to the definition of section 110; but we do hold that when a law is passed and which bona fide, as to some of its material and important features, applies to the whole state, it will not be converted into a local law, because it does not operate in its every detail throughout the state. To hold that every law enacted as a general one, and which deals with state-wide questions, becomes local, because qualified and limited in some of its details to meet local requirements and conditions-, would render it practically impossible to pass general laws, as to schools, creating and regulating courts throughout the entire state, etc., and at the same time vary the minor details thereof, so as to meet the exigencies or differences of various localities confronted with different conditions. We could not regulate the schools of the state without making the law operate with uniformity to every school. There could be no school opened or closed at different hours in different localities, no difference whatever in management, control, or operation in the slightest detail, except by a local law, no-general law *144regulating the pleading and practice in the courts of the state, unless it fixed the day for pleading, etc., the same in each county. Nor could there he a general jury law, unless it operated in its every detail and feature to every court and county in the state, regardless of local conditions. We are not willing to hold that the Constitution means that a law is not a general one, unless it operates in its every detail throughout the state, notwithstanding it may have a bona fide application to the entire state in its material parts, for to do so would relegate us almost exclusively to local laws for relief, when it was the manifest purpose of the present Constitution to dispense with local laws, as far as practicable, when the relief can be obtained by a general law.
Most of the authorities cited have been examined, and, as to those of other states, Ave will say that as a rule the laAvs there condemned failed in all of their parts or details to operate as to subject or territory throughout the entire state; but, as heretofore set out, our Constitution is self-defining as to general, local, and special laws, is almost, if not quite, sui generis, in this particular, and definition of general laws could have but little bearing upon passing upon a clause in a Constitution that is self-defining. The case of Holt v. Mayor, 111 Ala. 373, 19 South. 735, relied upon as defining a general law different from the one applied to the case at bar, and the Covington and Skeggs Cases can be reconciled with these cases. Whether the definition there given of a general law is or is not correct, it was not decisive of the case, in so far as it said it must operate throughout the state upon all of the people alike, as the opinion further states, “City after city has been excepted from its operation” — not from the operation of some of its features, but from its operation in toto. Moreover, it must be borne in mind that this Holt Case was decided be*145fore the adoption of the present Constitution, and under one which had no self-defining clause similar to section 110 of the present one. Nor can it be said that the framers of the present Constitution intended by section 110 to adopt the definition of a general law as given in the Holt Case supra, for, if they so intended, section 110 would read, “A general law is a law which operates throughout the state alike upon all the people or all of a class,” and not as it does read, “A general law within the meaning of this article is a law which applies to the whole state.” There is an expression in the case of State ex rel. v. Sayre, 142 Ala. 646, 39 South. 240, to the effect that the term as used in the two Constitutions is identical in meaning; but the writer evidently lost sight of the fact that there was quite a change in the two Constitutions. Moreover, the definition there given was not necessary to decide the case, as the law in question had no application, in any respect, to the entire state, but applied in its every detail to a few counties only. Besides, said expression was in direct conflict with the holding in the Covington Case, which has been repeatedly followed by this court.
That there has been some confusion and perhaps inconsistency in defining a general law, we must confess, and this was evidently what caused the framers of our last Constitution to insert section 110 defining said laws. This section being of recent enactment and peculiar unto itself, this court has had but little guidance in the interpretation of same, as most of the authorities in this and other states were inapt; but we have attempted to interpret the clause according to its mandate, and, at the same time, to so construe it as to not render legislation practically impossible. Courts are not called upon to jump at conclusions and pronounce void all laws, simply because it may not be clear and plain that they *146are in accord with the Constitution. On the other hand, it is an established rule of construction, which makes it the imperative duty of the court to uphold a statute, when it is fairly susceptible of two interpretations, one of which will uphold its constitutionality, and the other defeat it, though the adoption of the former be the less natural. Ut res magis raleat quam pereat. — Quartelbaum, v. State, 79 Ala. 3. While it may be the imperative duty of the court, under section 106 of the Constitution of 1901, to strike down all local or special laws, unless the Journal shows that notice was given of the intention to apply for the passage of same, it is also our duty to not construe a law as a local one, when it is so worded and framed as to be interpreted as a general rather than a local law, in order to save its constitutionality. This is an established rule of interpretation, which should and must be followed, regardless of the purpose of the law involved, or whether it be wise or unwise legislation. The Legislature is the arbiter of the merit and wisdom of laws, and courts must construe them so as to carry out the intent of the legislature, provided they, can be so construed as to harmonize with the Constitution, and all doubt and intendment must be resolved in favor of their constitutionality. The law in question does apply to the entire state, and is not confined to a political subdivision less than the whole, and cannot be denominated a “local law” for the sole purpose of bringing it within the influence of section 106 in order to strike it down.
The next insistence is that the proviso of section 11 cannot be eliminated without striking down the whole act. A careful reading of the opinion will show that we never sanctioned or suggested the elimination of the entire proviso; but so much thereof as retained the local laws, for a limited purpose, was reconciled with the *147other parts of the act. As to the penalty feature of said proviso, we followed the Slceggs Case in holding that so much thereof as was complained of, as being discriminatory and incongruous, was administrative, and merely added that this much of the proviso could be stricken, without doing violence to the whole act. Moreover, it must be borne in mind that we are not dealing with a prosecution under this act, but with the appellant’s right to a license to sell ivhiskey. When discriminations are made in the prosecution of violators, the question' of equal protection may arise, but not until then — “sufficient nnto the day is the evil thereof.” We did not hold or intimate that the entire proviso of section 11 should or could be stricken, but only so much thereof as provided for concurrent prosecutions.
The application is overruled.